Appeal from a judgment of the Niagara County Court (Peter L. Broderick, Sr., J.), rendered December 19, 2006. The judgment convicted defendant, upon his plea of guilty, of rape in the first degree and assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of rape in the first degree (Penal Law § 130.35 [1]) and assault in the second degree (§ 120.05 [2]). We reject the contention of defendant that his waiver of the right to appeal was invalid (see People v Lopez, 6 NY3d 248, 256-257 [2006]; People v Pasha, 36 AD3d 425 [2007], lv denied 8 NY3d 989 [2007]), and we further conclude that County Court properly denied his motion to withdraw the plea. Defendant’s papers in support of the motion were devoid of any evidence, or indeed any claim, of innocence, fraud, or mistake to warrant withdrawal of the plea (see People v Grantier, 277 AD2d 987 [2000], lv denied 96 NY2d 784 [2001]). Finally, the sentence is not unduly harsh or severe. Present&emdash;Scudder, P.J., Martoche, Peradotto, Pine and Gorski, JJ.